DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4 and 5 have been canceled.  Claims 1-3 and 6-18 are pending.

Claim Interpretation
The invention is defined by a series of panels which are attached together.  The panels are constructed to have a thermal insulating element 25 at the core, the core is generally surrounded by an envelope 3.  The panels include both the thermal insulating part (element 25) and thermal bridges [less thermally insulative portions through which heat flows at a greater rate (e.g., portions of the envelope 3)].  Noteworthy, is the intent of the wall construction is to prevent heat flow even in the component referred to as the thermal bridge increases heat flow, rather than decreases heat flow. 
The Office believes applicant’s claims would benefit from clarity.  The Office encouraged applicant to choose a convention and be consistent.  In claim 9, applicant chooses for that claim and its dependents, the convention that said thermal insulation parts individually comprise an envelope and (a) thermal insulation element.  The “thermal insulation element” is interpreted differently in claim 1 as a component portion of an end block than in claim 9 as that portion which is enclosed or surrounded by the envelope.  Claim 9 depends from claim 1.
It is applicant’s choice to use broad terminology.  The claims will be broadly interpreted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the originally filed application for “in matching male-female shapes.”  In the preliminary amendment filed 7 December 2018 applicant amends claim 5, this amendment is considered to include new matter and did not properly underline added subject matter as required by Rule 121.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite in that “thermal insulation element” as used in claim 1, line 27 is different than as used in claim 9, line 2.  The “thermal insulation element” may be a core in some instances and might not be in other instances.  Claim 9 is confusing and indefinite.
Claim 9 recites the limitation "the thermal insulation element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Which one?
Claim 10 recites the limitation "said thermal insulation element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Which one?
Claim 10 recites the limitation "said sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Which one?  There is a section mentioned in claim 1, line 24 and another section in claim 10, line 2.
Claim 12 doesn’t end with a period.
Claim 15 recites the limitation "said assembled thermal insulation systems" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is indefinite.
In claim 15, it is not understood if “each” references the “parts” or the “systems.”
Is the intention of claim 15 to incorporate only a portion of claim 1, only “said parts?”  This would be improper because a dependent claim must incorporate the entire claim from which it depends.  Office suggests: “A thermal housing comprising the thermal insulation system of claim 1.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The claims are indefinite and interpreted as best understood.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gorman (US 3339783).
Gorman discloses a thermal insulation system comprising a series of thermal insulation parts, each thermal insulation part having a length direction and a thickness direction oriented transversely to said length direction, each thermal insulation part having different thicknesses along said length direction forming an external protrusion and a depression adjacent said external protrusion, the series of thermal insulation parts being: 
- arranged in several layers stacked according to the respective thickness directions; and  
- offset and interlocked two by two according to the respective length directions, from one of said layers to an adjacent layer of said layers, so that said 
- said thermal insulation system is to be interposed between a first volume and a second volume to be thermally managed relative to the first volume, 
- the respective thickness directions according to which said layers are arranged pass through the first volume and the second volume, 2 152612.00117/129141290v.1Application No. 16/308,387Docket No.: 152612-00117 
Non-Final Office Action of May 2, 2022- said series of thermal insulation parts defines a panel having a section which comprises, on at least two sides of the panel, protrusions or depressions of some of said thermal insulation parts, and 
- the thermal insulation system further comprises an end block comprising: 
-- at least one thermal insulation element, and 
-- grooved parts and/or protruding parts respectively engaged, in matching male-female shapes, with said protrusions or depressions of said thermal insulation parts. 
Re claim 2, one protrusion of one thermal insulation part is engaged with one depression of one adjacent thermal insulation part.
Re claim 6, Fig. 1 is best figure for showing system which is shaped as a housing having several side walls, a top wall and a bottom (in the form of a wall), all of the side walls and bottom comprising at least one said panel engaged, on its edge, with said end blocks, some of which are common to the side walls and the bottom.
Re claim 9, the thermal insulation parts individually comprise a thermal insulation element surrounded by an envelope, the element and envelope each externally having a bend defining said protrusion.
Re claim 10, the envelope and element have a “T” or “I” or “H” shaped section.
Re claim 11, a double thermal insulation system comprises two thermal insulation systems, each defined by one of two walls of the housing as shown in Fig. 1, arranged transversely one to the other as for example two adjacent side walls or a bottom with one of the side walls in at least one corner, the two systems are connected by a thermal insulation corner pillar.  Re claim 12, the corner pillar is formed by one of said end blocks.
Re claim 13, the housing shown in Fig. 1 is a tank with walls, the wall provided with a thermal insulation system.
Re claim 14, the housing shown in Fig. 1 is a boat or ship comprising a hull provided with a wall according to claim 13.  Re claim 16, the boat or ship is a vehicle.
Re claim 15, the housing shown in Fig. 1 comprising said thermal insulation parts of several thermal insulation systems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Nesser et al. (US 5695844) (Nesser).
Gorman discloses the invention except for the vacuum.  Nesser teaches a vacuum insulated panel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify each thermal insulation part to be under vacuum because of the superior insulation quality (higher R value) of a vacuum over other insulating mediums.
Re claim 18, the envelope metal is defined by the metal in fasteners of Gorman (screws 38, 38’, 26 and stud 21).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman.
Gorman fails to discuss size or dimensions of the thermal insulation parts.  It is well known that modification of size is obvious to correspond a housing, tank, ship, vessel, boat, hull, or enclosing container to the size of the object held or to a given volume of gas or liquid to be transported.  Smaller volume of a modular or sectional construction necessitates a need for smaller sections, parts or blocks while a larger volume of a modular or sectional construction could benefit from larger parts, especially to simplify construction by reducing the number of parts, reducing the number of connections, lower inventory and lowering the manufacturing time and cost.  Claim 8 provides no lower limit of the distance [“of 500 mm or less”] or of the surface area [“of 2.5 meters squared or less”]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the transversely mutually covering distance that two thermal insulation parts cover to be 500 mm or less when a small volume of cryogenic liquid is being transported to make the modular housing from small parts corresponding to a smaller volume.

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive.
Applicant states that Gorman does not disclose at least “grooved parts and/or protruding parts respectively engaged, in matching male-female shapes, with said protrusions or depressions of said thermal insulation parts.”  First, there is no support in the written specification for “matching male-female parts.”  Original claim 5 doesn’t support the limitation because the original set of claims before the preliminary amendment never states “matching male-female parts.”  The limitation now in claim 1, last two lines is considered new matter.  There is no specific definition provided for “matching male-female shapes.”  The plain and ordinary definition applies.  Second, the interpretation must necessarily be broad enough to encompass the male-female shapes as depicted in the application to include the protrusions and depressions (see claim 1, lines 4-5).  The broad interpretation of matching male-female shapes is broad enough to include the protrusions and depressions shown in Gorman Fig. 2 and 3 which are shown in cross section and appear similar to the protrusions and depressions of the invention.
Gorman may disclose screws and this may be a different connection means than disclosed by applicant.  However, the Office doesn’t agree that a screw or protrusion and the opening or depression for the screw are not matching male-female shapes as that seems to be suggested by applicant in the last sentence of the paragraph that bridges pages 7 and 8 of remarks submitted 1 August 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733